IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF CHAIR             : No. 454
                                        :
AND VICE-CHAIR OF CRIMINAL              : CRIMINAL PROCEDURAL RULES
                                        : DOCKET
PROCEDURAL RULES COMMITTEE              :


                                   ORDER


PER CURIAM:



            AND NOW, this 5th day of September, 2014, The Honorable Paul M.

Yatron is hereby designated as Chair and Dante G. Bertani, Esquire, as Vice-Chair of

the Criminal Procedural Rules Committee commencing October 1, 2014.